Citation Nr: 0903142	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-39 690	)	DATE
	)
	)


THE ISSUE

Whether a June 2, 1955, decision of the Board of Veteran's 
Appeals denying service connection for an eye disorder should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The moving party, the veteran, served on active duty from 
February 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 motion for revision or 
reversal of a Board decision dated June 2, 1955, on the basis 
of CUE.  See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 
20.1400, et seq. (2008).


FINDINGS OF FACT

1.  In a final decision dated on June 2, 1955, the Board 
denied the veteran's claim for service connection for an eye 
disorder on the basis that the disorder preexisted service 
and was not aggravated by service.   

2.  At the time of the June 2, 1955, on decision, the Board 
correctly applied the statutory and regulatory provisions 
existing at the time such that the outcome of the claim would 
not have been manifestly different but for the error.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's June 2, 1955, 
decision that denied service connection for an eye disorder 
has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

However, these requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).


Law and Analysis

In this case, the veteran filed a claim in April 1953 for 
service connection for "double vision aggravated in 
service."  A rating decision dated in December 1953 denied 
that claim.  The veteran appealed that decision to BVA, and 
in a decision dated on June 2, 1955, the Board denied the 
claim for service connection for an eye disorder on the basis 
that an eye disorder manifested by double vision existed 
prior to service and was not aggravated by service.   

In November 2007, the veteran filed a motion with the Board 
to revise the June 2, 1955, Board decision denying his claim 
for service connection for an eye disorder based on clear and 
unmistakable error (CUE) in the Board's decision.  A decision 
by the Board is subject to revision on the grounds of CUE.  
38 U.S.C.A. § 7111(a) (West 2002).  VA regulations define 
what constitutes CUE and what does not, and they provide in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

. . . 

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  [CUE] 
does not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged [CUE], or 
errors, of fact or law in the Board 
decision, the legal or factual basis for 
such allegations, and why the result 
would have been manifestly different but 
for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without
        prejudice to refilling under this 
subpart.

38 C.F.R. §§ 20.1403, 20.1404(b) (2008).

The definition of CUE was based on prior rulings of the 
United States Court of Appeals for Veterans Claims (the 
Court).   More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE." 143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance from years of Court 
decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "[CUE] is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "[CUE] requires 
that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  "It must always be remembered 
that CUE is a very specific and rare kind of 'error'."  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

In his motion, the veteran argues that the June 2, 1955, 
Board decision was based on CUE because the evidence of 
record was not sufficient to rebut the presumption of 
soundness.  The applicable law in effect at the time of the 
June 1955 Board decision provided:  

(a) Service connection connotes many 
factors.  In general and fundamentally, 
it means establishment of the incurrence 
of injury or disease or aggravation of a 
preexisting injury or disease resulting 
in disability coincidentally with the 
period of active military or naval 
service.... 

(b) Every person employed in active 
service shall be taken to have been in 
sound condition when examined, accepted 
and enrolled for service except as to 
defects, infirmities or disorders noted 
at the time of the examination, 
acceptance and enrollment or where clear 
and unmistakable evidence demonstrates 
that the injury or disease existed prior 
to acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities and disorders 
recorded at the time of examination are 
to be considered as noted.  History of 
the preservice existence of defects, 
infirmities and disorders recorded at 
the time of examination for acceptance 
and enrollment does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as 
to the inception of such defects, 
infirmities or disorders. 

. . .  

(d) "Clear and unmistakable" means 
obvious or manifest.  Accordingly, 
evidence which makes it obvious or 
manifest, that the injury or disease 
under consideration existed prior to 
acceptance and enrollment for service 
will satisfy the requirements of the 
statute.  The requirement of the law is 
that claims to which the above-cited 
presumptions apply be denied only on the 
basis of evidence which clearly and 
unmistakably demonstrates that the 
disease did not originate in service or, 
if increased in service, was not 
aggravated thereby. 

(e) Determinations concerning the 
inception of injury or disease not noted 
at enlistment should not be based on 
medical judgment alone as distinguished 
from accepted medical principles or on 
history alone without regard to clinical 
factors pertinent to the basic 
character, origin and development of 
such injury or disease.  Adjudicative 
action under this regulation should be 
based on a thorough analysis of the 
entire evidentiary showing in the 
individual case and a careful 
correlation of all material facts with 
due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course and 
character of such injury or disease.  
History conforming to accepted medical 
principles pertaining to such injury or 
disease should be given due 
consideration in conjunction with basic 
clinical data concerning the 
manifestation, development and nature of 
such injury or disease, and accorded 
probative value consistent with accepted 
medical and evidentiary principles in 
relation to other competent evidence in 
each case.  All material evidence 
relating to the incurrence, symptoms and 
course of the injury or disease, 
including official and other records 
made prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and 
manifestations of such injury or 
disease, should be taken into full 
account subject to limitations contained 
in section 105, Public Law 346, 78th 
Congress.

(f) There are certain medical principles 
so well and universally recognized as 
definitely to constitute fact, and when, 
in accordance with these principles, 
existence prior to entrance in service 
is established, no further additional or 
confirmatory are necessary.  For 
example, with notation or discovery, 
during service, of residual conditions, 
such as scars, fibrosis of the lungs, 
atrophies following disease of the 
central or peripheral nervous system, 
healed fractures, absent displaced, or 
resected parts of organs, supernumerary 
parts, congenital malformations, 
hemorrhoidal tags or tabs, with no 
evidence of the pertinent antecedent 
active injury or disease during service, 
the established facts are so convincing 
as to impel the conclusion that the 
residual condition existed prior to 
entrance into active service, without 
further proof of this fact.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close to that date that disease 
could not have originated in so short a 
period, will be accepted as clear and 
unmistakable proof that the disease 
existed prior to entrance into active 
service....  These principles, in relation 
to type, length, and circumstances of 
service, are to be considered in the 
question of service connection.  Mere 
congenital or developmental defects, 
refractive error of the eye, 
psychopathic personality, and mental 
deficiency, are not disease or injuries 
in the meaning of applicable 
legislation. 

. . .  

(i) Injury or disease, apart from 
misconduct disease, noted prior to 
service or shown by clear and 
unmistakable evidence, including medical 
facts and principles, to have had 
inception prior to enlistment will be 
conceded to have been aggravated where 
such disability underwent an increase in 
severity during service unless such 
increase in severity is shown by clear 
and unmistakable evidence, including 
medical facts and principles, to have 
been due to the natural progress of the 
disease.  Aggravation of a disability 
noted prior to service or shown by clear 
and unmistakable evidence, including 
medical facts and principles, to have 
had inception prior to enlistment may 
not be conceded where the disability 
underwent no increase in severity during 
service on the basis of all the evidence 
of record pertaining to the 
manifestations of such disability prior 
to, during and subsequent to service.  
Sudden pathological developments 
involving pre-existing diseases such as 
hemoptysis, spontaneous pneumothorax 
perforation of gastro-duodenal ulcer, 
coronary occlusion or thrombasis, 
cardiac decompensation, cerebral 
hemorrhage, and active recurrent 
rheumatic fever occurring in service 
establish aggravation unless it is shown 
by clear and unmistakable evidence that 
there was no increase in severity during 
service.  Recurrences, acute episodes, 
symptomatic fluctuations, descriptive 
variations and diagnostic evaluations of 
a preservice injury or disease during 
service or at the time of discharge are 
not to be construed as establishing 
increase of disability in the absence of 
sudden pathological development or 
advancement of the basic chronic 
pathology during active service such as 
to establish increase of pre-existing 
disability during service.  The usual 
effects of medical and surgical 
treatment in service, having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including post-operative scars, absent 
or poorly functioning parts of organs, 
will not be considered service-connected 
unless the disease or injury is service-
connected, i.e., aggravated by service 
otherwise than by the usual effects of 
treatment....  In determining aggravation 
by service due regard will be given the 
places, types and circumstances of the 
veteran's service and particular 
consideration will be accorded combat 
duty and other hardships of his service.  
The development of symptomatic 
manifestations of a pre-existing injury 
or disease during or proximately 
following action with the enemy or 
following a status as a prisoner of war 
will establish aggravation. 

(j) Determinations involving the 
consideration of sound condition at the 
time of entrance into service will be 
based upon the evidence of record and 
such evidence as may be secured on any 
case where for any reason additional 
evidence may be considered to be 
necessary for the purpose of such 
determinations.  Evidence of the 
existence of a condition at the time of 
or prior to entrance into service shall 
mean any evidence which is of record and 
which is of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease or 
injury.  In the exercise of medical 
judgment for the purpose of such 
determinations, rating agencies shall 
take cognizance also of the time of 
inception or manifestation of disease or 
injuries after the date of entrance into 
service, as disclosed by service 
records, and shall consider other 
entries or reports of proper military 
and naval authorities as they may relate 
to the existence of a condition at the 
time of or prior to enlistment or 
enrollment.  Such records shall be 
accorded the weight to which they are 
entitled in consideration of other 
evidence and sound medical reasoning.  
The opinion of qualified physicians of 
the Veterans' Administration may be 
solicited whenever it is considered 
necessary or appropriate in any case. 

(k) A pre-existing injury or disease 
will be considered to have been 
aggravated by active military or naval 
service where there is an increase in 
disability during active service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  A 
specific finding that the increase in 
disability is due to the natural 
progress of a disease will be met by a 
finding of a constituted rating agency 
of the Veterans' Administration based 
upon the available evidence of a nature 
generally acceptable as competent to 
show that an increase in severity of a 
disease or injury, or of the disabling 
effects thereof, or acceleration in 
progress of a disease was that normally 
to be expected by reason of the inherent 
character of the condition, aside from 
any extraneous or contributing cause or 
influence peculiar to military service. 

38 C.F.R. § 3.63 (1955).

In this case, the June 1955 Board decision noted that the 
veteran's service medical records showed that he was 
hospitalized in August 1951 with complaints of intermittent 
diplopia.  It was reported that he had been turned down for 
two jobs because of double vision.  He was diagnosed with 
strabismus causing diplopia at that time and returned to duty 
in September 1951.  The veteran was rehospitalized in 
December 1951, at which time he reported having divergent 
strabismus and diplopia since grade school and indicated that 
he had always noticed fatigue, drowsiness, and blurring of 
vision after reading 20 to 30 minutes.  It was also noted 
that he had seen one doctor who had him perform exercises and 
that he felt the condition was worsening.  Following an 
examination, he was assessed as having strabismus, 
intermittent, divergent, exophoria with diplopia, and he 
returned to duty in February 1952.  The veteran was 
hospitalized again in April 1952 during which it was noted 
that the eye condition had started in childhood as double 
vision that occurred intermittently.  He was diagnosed with 
intermittent, alternating exotropia and discharged and 
returned to duty in June 1952.  The veteran was 
rehospitalized in November 1952 during which he reported 
noticing intermittent double vision eight to ten years 
earlier, but indicated that it had never bothered him until 
August 1951 when he had a minor fall while on night patrol.  
Final diagnoses included intermittent exotropia.  

The June 1955 Board decision observed that veteran was 
subsequently seen in an outpatient eye clinic in April 1953 
and diagnosed with constant, fixed exotropia.  He was also 
hospitalized from March 1954 to May 1954 for treatment of a 
nervous condition.  His diagnoses included exotropia of an 
unknown cause.  The Board also noted that a fellow 
servicemember submitted a lay statement indicating that the 
veteran appeared healthy in basic training, but later 
mentioned that his eyes were bothering him several times 
after a fall.  There were also statements from three other 
servicemembers noting that that the veteran did not have 
trouble with double vision prior to the summer of 1951, as 
well as numerous other lay statements relative to the 
veteran's physical condition prior to and subsequent to 
service.

In the June 1955 decision, the Board indicated that the 
recorded clinical data revealed that double vision had been 
present since the veteran was in grade school and that he had 
always noticed fatigue, drowsiness, and blurring of vision 
after reading.  It was also noted that he had performed 
exercises prior to service to correct divergent strabismus.  
The Board also found that that his service medical records 
showed a recurrence of symptoms that were essentially similar 
in nature and extent to that reported to have been present 
before induction and that the condition was most frequently 
described in service as intermittent.  As such, the Board 
determined that there was no showing that there was any 
increase in the preexisting level of the disability and 
concluded that the evidence clearly and unmistakably 
established that an eye condition manifested by double vision 
existed prior to service, that there was no increased ocular 
pathology as the result of any injury that may have occurred 
in service, and that the eye condition was not otherwise 
aggravated by service.  Therefore, the Board found that 
service connection for an eye disorder was not warranted.  

Because CUE involves presenting an allegation of an error 
with "some degree of specificity," a veteran's assertion of 
a particular CUE does not encompass all potential allegations 
of CUE in the decision.  Indeed, there is no "judicially 
created issue-exhaustion requirement."  Instead, a Board 
decision reaches only the specific assertions of CUE that are 
raised.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002); See Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 
2005).

In this case, the veteran contends that the evidence of 
record failed to prove by clear and unmistakable evidence 
that that the diplopia existed prior to service in order to 
rebut the presumption of soundness.  In particular, his 
representative noted that the claims file did not contain any 
evidence of treatment or diagnosis of a vision problem prior 
to service.  However, the regulation in effect at the time of 
the June 1955 Board decision does not support the veteran's 
contention that the presumption of soundness can be rebutted 
only if the government adduces pre-service clinical evidence 
that the veteran's disease or injury had its onset prior to 
induction.  Indeed, the applicable regulation states that 
history conforming to accepted medical principles pertaining 
to such injury or disease should be given due consideration 
in conjunction with basic clinical data concerning the 
manifestation, development and nature of such injury or 
disease, and accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
other competent evidence in each case.  See 38 C.F.R. 
§ 3.63(e) (1955).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence or recorded 
history in the record which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).  Such a determination may also 
be supported by later medical opinion based upon statements 
made by the veteran about the pre-service history of his or 
her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 
2000) (holding that contemporaneous clinical evidence of a 
preservice disability may not be necessary when the record 
contains a subsequent medical opinion based on statements 
made by the veteran about the preservice history of his 
condition).  As such, the applicable law did not require that 
there be medical evidence prior to service establishing a 
preexisting disorder.  

In this case, the veteran made contemporaneous statements 
while seeking treatment in service indicating that he had an 
eye disorder prior to his military service.  The veteran also 
filed a claim in April 1953 in which he alleged that his 
double vision was aggravated by service, and he testified at 
his hearing before the Board in September 1954 that his 
double vision began before his period of service.  Post-
service VA medical records further documented a history of 
double vision since his childhood.  As such, there was 
evidence showing that the veteran had a preexisting eye 
disorder, and thus, the Board's determination was consistent 
with and supported by the evidence then of record.  
Therefore, the Board finds that there is no CUE on the basis 
that there was no diagnosis or treatment of an eye disorder 
prior to service.  

In addition, the veteran's representative has asserted that 
there is no verification of the statements that the veteran 
was doing finger exercises to strengthen his eye muscles 
prior to service.  The June 1955 Board decision did indicate 
that the veteran reported in December 1951 that a physician 
had given him exercises.  While his service medical records 
do discuss convergent exercises and visual training, it is 
unclear as to whether such exercises were performed prior to 
service.  Nevertheless, the veteran and his representative 
have not stated why, but for this error, if it was error, the 
outcome of the Board's decision in June 1955 would have been 
different.  

To find CUE, the error must be undebatable and of a sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(c); Kinnaman v. Derwinski, 4 Vet. App. 20, 
26 (1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board did not deny the claim solely on the basis that the 
veteran performed exercises prior to his military service.  
Instead, the Board also denied the claim because the veteran 
himself made contemporaneous statements indicating that he 
had eye disorder prior to service.  It was further noted that 
his symptoms in service were intermittent and essentially 
similar in nature and extent to that reported to have been 
present before induction.  As such, the Board determined that 
there was clear and unmistakable evidence showing that he had 
a preexisting eye disorder that was not aggravated by 
service.   

In alleging CUE, the veteran bears the burden of stating with 
some degree of specificity what the alleged error was and 
how, but for that error, the outcome of the decision would 
have been different.  In this case, the veteran has not made 
clear that the final outcome of the veteran's appeal to the 
Board in June 1955 would have resulted in a grant of service 
connection but for the alleged error regarding the exercises 
documented in the veteran's service medical records.   Even 
assuming that the veteran did not perform visual exercises 
prior to service, there still remains other evidence, 
including his own contemporaneous statements, showing that he 
had a preexisting disorder.  Moreover, the exercises are not 
relevant to the issue of whether the disorder was aggravated 
by service.  

In essence, the veteran's contentions boil down to a 
disagreement with how the facts were weighed and evaluated.  
However, CUE is an error of fact or law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to 
raise a claim of CUE, a claimant must describe the alleged 
error with some degree of specificity and, unless it is the 
kind of error, that if true, would be CUE on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non-specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process) meet the restrictive definition of CUE.  Id. at 44.  
Importantly, "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provision to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Board does observe the statement of the veteran's 
representative that a nervous condition was also denied in 
the June 1955 decision.  In this regard, the representative 
noted that that the medical evidence diagnosed the veteran 
with a nervous disorder and relates it to his diplopia, and 
thus, service connection for a psychiatric disorder is at 
issue as well.  However, the Board notes that there was no 
specific allegation of CUE with regard to the decision 
denying the claim for service connection for a nervous 
disorder.  Rather, the representative appears to be alleging 
that service connection for such a disorder should be granted 
as secondary to diplopia.  Nevertheless, the fact remains 
that service connection for diplopia has not been 
established, and as such, the argument is irrelevant in this 
case.  

The Board also notes that the representative's contention 
that the veteran's diplopia meets the criteria for a 100 
percent disability evaluation.  However, as service 
connection has not been granted for diplopia, any question as 
to the appropriate disability evaluation is rendered moot and 
is irrelevant to the issue currently before the Board.

For the reasons stated above, the Board concludes that the 
June 2, 1955, decision denying service connection for an eye 
disorder was consistent with and supported by the evidence 
then of record, as well as the law that was in effect at that 
time and VA's interpretation of those laws.  To the extent 
there was error, the record does not reflect that had it not 
been made, it would have manifestly changed the outcome when 
it was made, and it is not absolutely clear that a different 
result would have ensued.  Therefore, the benefit sought by 
the motion for revision or reversal based on CUE must be 
denied. 


ORDER

The motion for revision or reversal of the June 2, 1955, 
decision of the Board denying service connection for an eye 
disorder on the basis of CUE is denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



